DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 17 depends upon claim 4, which is a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bresser (DE 102009038612 A1).
Regarding claim 1, Bresser teaches a latching system for a motor vehicle comprising: a locking mechanism (13, 27) including a catch (13) and a pawl (27) movable between an open position for opening the locking mechanism (fig. 2 shows arrow which is opening direction) and a ratchet position in which the locking mechanism is closed (fig. 2 stationary position); and a blocking device (15) including a gas generator (16) arranged such that the gas generator can be triggered by a crash, the gas generator being configured upon being triggered to move a blocking element (20) of the blocking device into a blocking position which prevents opening of the locking mechanism by engaging the pawl to block the pawl from moving out of the ratchet position (20 slides in the direction of the arrow on 20 in figure 2, which blocks pawl 27 from moving out of the ratchet position), wherein prior to the gas generator being triggered and during movement of the blocking element to the blocking position after the gas generator is triggered, the blocking element is in non-contact with the pawl and the pawl is in one ratchet position 
Regarding claim 2, Bresser teaches the latching system according to claim 1, wherein the blocking element (20) is bolt shaped.  
Regarding claim 3, Bresser teaches the latching system according to claim 1, wherein a retaining element (24) holds the blocking element (20) in a non-blocking starting position (fig. 2), whereby the blocking element can be moved into the blocking position by the gas generator (the movement shown in the arrow on part 20 in figure 2).  
Regarding claim 5, Bresser teaches the latching system according to claim 3, wherein the retaining element (24) is rib-shaped.  The spiraling metal of the spring is being interpreted as rib-shaped by the examiner.  
Regarding claim 6, Bresser teaches the latching system according to claim 5, wherein the retaining element (24) is made of metal and/or plastic (the retaining element is a metal spiral spring).
Regarding claim 7, Bresser teaches the latching system according to claim 6, wherein the retaining element (24) is angled (the spiral’s ion the spring are all angled).
Regarding claim 8, Bresser teaches the latching system according to claim 1, wherein the retaining element (24) is made of metal and/or plastic (the retaining element is a metal spiral spring).
Regarding claim 9, Bresser teaches the latching system according to claim 8, wherein the retaining element (24) is angled (the spiral’s ion the spring are all angled).
Regarding claim 10, Bresser teaches the latching system according to claim 3, wherein the retaining element (24) is made of metal and/or plastic (the retaining element is a metal spiral spring).
Regarding claim 11, Bresser teaches the latching system according to claim 10, wherein the blocking element (20) protrudes outwards in respect of a latch housing (21 is being interpreted as a latch housing, and the retaining element 20 protrudes outwards from it).  
Regarding claim 12, Bresser teaches the latching system according to claim 9, wherein the blocking element (20) protrudes outwards in respect of a latch housing (21 is being interpreted as a latch housing, and the retaining element 20 protrudes outwards from it).  
Regarding claim 13, Bresser teaches the latching system according to claim 8, wherein the blocking element (20) protrudes outwards in respect of a latch housing (21 is being interpreted as a latch housing, and the retaining element 20 protrudes outwards from it).  
Regarding claim 14, Bresser teaches the latching system according to claim 7, wherein the blocking element (20) protrudes outwards in respect of a latch housing (21 is being interpreted as a latch housing, and the retaining element 20 protrudes outwards from it).  
Regarding claim 15, Bresser teaches the latching system according to claim 6, wherein the blocking element (20) protrudes outwards in respect of a latch housing (21 is being interpreted as a latch housing, and the retaining element 20 protrudes outwards from it).  
Regarding claim 16, Bresser teaches the latching system according to claim 5, wherein the blocking element (20) protrudes outwards in respect of a latch housing (21 is being interpreted as a latch housing, and the retaining element 20 protrudes outwards from it).  
Regarding claim 18, Bresser teaches the latching system according to claim 3, wherein the blocking element (20) protrudes outwards in respect of a latch housing (21 is being interpreted as a latch housing, and the retaining element 20 protrudes outwards from it).  
Regarding claim 19, Bresser teaches the latching system according to claim 2, wherein the blocking element (20) protrudes outwards in respect of a latch housing (21 is being interpreted as a latch housing, and the retaining element 20 protrudes outwards from it).  
Regarding claim 20, Bresser teaches the latching system according to claim 1, wherein the gas generator (16) is a pyrotechnic gas generator (chemical propellant is ignited).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bresser (DE 102009038612 A1) in view of Faust (US 2014/0175808 A1).
Regarding claim 21, Bresser teaches the latching system according to claim 3, however does not teach wherein the retaining element is breakable to enable the blocking element to move from the non-blocking starting position to the blocking position by the gas generator.  
Faust teaches a similar motor vehicle latching system having a retaining element (25) that is breakable to enable the blocking element to move from the non-blocking starting positon to the blocking position by the gas generator (para. 0096).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the retaining element of Bresser for the breakable retaining element of Faust.  Faust utilizes a plastic component for the retaining element which ensures deformation in the event of a crash to allow the blocking element to protrude and block the pawl.  The use of this plastic breakable component is an obvious substitution and the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675